DETAILED ACTION
The present Office Action is responsive to the Amendment received on June 2, 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 1-6 are canceled.
Information Disclosure Statement
	The IDS received on June 2, 2022 is proper and is being considered by the Examiner.  The IDS was received with the fee under 37 CFR 1.17(p).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of claims 7-15 under 35 U.S.C. 101 because the claimed invention is directed to judicial exception naturally existing molecules without significantly more, made in the Office Action mailed on March 2, 2022 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on June 2, 2022 have been carefully considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments”
The Rejection:
The claims recite a collection of reagents in a form of a kit, including primer sequences which are found in regions of naturally existing genes. This judicial exception is not integrated into a practical application because a kit of reagents that embraces a set of primers which constitute a region of naturally existing gene regions along with or without additional reagents do not amount to a meaningful limitation other than the collection of such judicial exceptions for the reasons that follow.
Under the newly revised patent eligibility guidelines (hereafter, “PEG”), steps 1, 2-A, and 2-B are considered.  Step 2-A has been revised to a two-prong analysis and these steps are considered when determining the presently claimed invention.
Step 1 Inquiry:
	Under PEG, the present invention is drawn to a kit comprising a collection one or more aliquots of “reagents.”  The invention is therefore a product, meriting the conclusion of “Yes”, as being drawn to one of the statutory categories.
Step 2A – Prong -1 Inquiry:
	Prong-1 of Step 2A analysis inquires whether or not the claim recites an abstract idea, law of nature or natural phenomenon.  
Under PEG, the present invention is drawn to a kit comprising a collection one or more aliquots of “reagents”, which embody primers which represent portions of gene sequences implicated with colorectal cancer in humans.  Because primers represent a portion of nucleic acid base sequences which are found in a larger, naturally existing human gene, the collection of such primers (or reagents) in the form of kit recites judicial exceptions in the claims.
The inquiry under prong-1 of the Step 2A results in the answer, “yes”.
Step 2A – Prong -2 Inquiry:
	Prong-2 of Step 2A analysis inquires whether or not the claim recites additional elements that integrate the judicial exception into a practical application.
Re: claim 7:
	Claim 7 is drawn to a kit comprising one or more “aliquots of reagents” for quantitative analysis of the expression of human genes recited genes, TSPAN8, LGALS4, CEACAM6, COL1A2, and a constitutively expressed human gene, wherein the term, “reagents” embrace primer sequences.
	A collection of primers for a naturally existing gene is deemed a judicial exception because each primer represents a portion of base sequences found in the larger gene identified above.  A collection of such sequences as a primer set does not render them patent eligible as discussed by the court in Ambry.

    PNG
    media_image1.png
    507
    691
    media_image1.png
    Greyscale
In Ambry (University of Utah Research foundation, The trustees of the University of Pennsylvania, HSC Research and Development Limited Partnership, Endorecherche, Inc.., and Myriad Genetics, Inc. v. Ambry Genetics Corporation, 2014-1361, -1366), the court considered claims 16 and 17 (of the patent 5,747,292) drawn to the 
    PNG
    media_image2.png
    245
    812
    media_image2.png
    Greyscale
below:




And upon consideration of these pair of primers, the court stated the below:
    PNG
    media_image3.png
    200
    647
    media_image3.png
    Greyscale

	In other words, in Ambry, while there could not have existed in nature two physically distinct, separate single-stranded oligonucleotides, because their actual sequences were nevertheless found in nature, they were not patent eligible.
	Therefore, the claim lacks recitation of additional elements, and if one were to consider the primers being claimed as a collective is such additional elements, they are not integrated the judicial exception into a practical application, in the form of generally linking the use of the judicial exception into a particular field of use, failing to impose a meaningful limit on the judicial exception, resulting the determination of “no” in the present inquiry.
Re: claims 8 and 10-14:
	Claims 8 and 10-14 depend from claim 7 and further recite that the reagents are for real-time PCR that are selectively specific for the recited genes (claim 8), or that reagents for nucleic acid extraction, or total RNA from a human sample (claims 10 and 11), or a reagent for RBC lysis (claim 13), or that the reagents target human beta 2 microglobulin (B2M) (claim 14).
	However, inclusion of reagents such as nucleic acid lysis from samples such as RBC, or that control nucleic acid from a human sample do not practically impose a limitation to the judicial exceptions recited in claim 7 because these reagents can be employed in any nucleic acid analysis that require lysis and amplification of control genes and are not specific to the judicial exceptions recited in the claims.
Re: claims 9 and 15:
	Claims 9 and 15 recite specific SEQ ID numbers as the reagents for amplifying the recited judicial exceptions.
	However, as demonstrated below, the sequences of the primers are found in a naturally occurring gene sequences and thus considered judicial exceptions.
For example, SEQ ID Number 1 shows 100% identity to naturally expressed gene TSPAN8 (GenBank Accession No. XM_003808744, see below):
Score	Expect	Identities	Gaps	Strand
42.1 bits(21)	0.28	21/21(100%)	0/21(0%)	Plus/Plus
SEQ ID NO: 1        1    GCTGCATGCTTCTGTTGTTTT  21
                         |||||||||||||||||||||
XM_003808744        565  GCTGCATGCTTCTGTTGTTTT  585

SEQ ID Number 2 shows 100% identity to naturally expressed gene TSPAN8 (GenBank Accession No. XM_032170740, see below):
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Minus
SEQ ID NO: 2     1    AACACAATTATGGCTTCCTG  20
                      ||||||||||||||||||||
XM_032170740     612  AACACAATTATGGCTTCCTG  593

SEQ ID Numbers 3 and 4 show 100% identity to naturally expressed genes COL1A2 (GenBank Accession No. XM_003809715, see below):
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Plus
SEQ ID NO: 3     1     GTGGTTACTACTGGATTGAC  20
                       ||||||||||||||||||||
XM_003809715     3995  GTGGTTACTACTGGATTGAC  4014

Score	Expect	Identities	Gaps	Strand
40.1 bits(20)1.120/20(100%)	0/20(0%)	Plus/Minus
SEQ ID NO: 4     1     CTGCCAGCATTGATAGTTTC  20
                             ||||||||||||||||||||
XM_003809715     4178  CTGCCAGCATTGATAGTTTC  4159

SEQ ID Numbers 5 and 6 show 100% identity to naturally expressed genes LGALS5 (GenBank Accession No. XM_034945631, see below):
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Plus
SEQ ID NO: 5     1     TTACCCTGGTCCCGGACATT  20
                       ||||||||||||||||||||
XM_034945631     1219  TTACCCTGGTCCCGGACATT  1238

Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Minus
SEQ ID NO: 6     1     AGCCTCCCGAAATATGGCAC  20
                       ||||||||||||||||||||
XM_034945631     1317  AGCCTCCCGAAATATGGCAC  1298

SEQ ID Numbers 7 and 8 show 100% identity to naturally expressed genes CEACAM6 (GenBank Accession No. NM_002483, see below):
Score	Expect	Identities	Gaps	Strand
42.1 bits(21)	0.28	21/21(100%)	0/21(0%)	Plus/Plus
SEQ ID NO: 7     1     CACAGTCTCTGGAAGTGCTCC  21
                       |||||||||||||||||||||
NM_002483        1057  CACAGTCTCTGGAAGTGCTCC  1077

Score	Expect	Identities	Gaps	Strand
36.2 bits(18)	17	18/18(100%)	0/18(0%)	Plus/Minus
SEQ ID NO: 8     1     GGCCAGCACTCCAATCGT  18
                       ||||||||||||||||||
NM_002483        1126  GGCCAGCACTCCAATCGT  1109

SEQ ID Numbers 9 and 10 show 100% identity to homo sapiens DNA chromosome 15, (GenBank Accession No. AP023475, see below):
Score	Expect	Identities	Gaps	Strand
42.1 bits(21)	0.28	21/21(100%)	0/21(0%)	Plus/Plus
SEQ ID NO: 9      1         TGCCTGCCGTGTGAACCATGT  21
                            |||||||||||||||||||||
SEQ ID NO: 10     38434482  TGCCTGCCGTGTGAACCATGT  38434502

Step 2B Inquiry:
	The last step of PEG, step 2B, inquires whether the claim provides an inventive concept of providing additional elements that amount to significantly more than the judicial exception in the claim.
	To this end, none are provided for claims 7-10, 12, 14, and 15.  For claims 11 and 13, the inclusion of a red blood cell (RBC) lysis reagent for performing a nucleic acid extraction reaction for a molecular diagnosis assay is deemed routine and conventional to those in the relevant field of molecular diagnostics and therefore does not add significantly more than the judicial exception of primers themselves.  	Therefore, the resulting answer is, “no” to step 2B inquiry. 
	For these reasons, the claim is not deemed patent eligible.
Response to Arguments:
	Applicants traverse the rejection.
	Applicants contend that the presently claimed kit require a “collection of primers, specific for all of TSPAN8, LGALS4, CEACAM6, and COL1A2, for use in multiplex format” (page 4, Response), and therefore, even if the claims embody reagents that are judicial exception, the claims are patent eligible (page 4, Response).
	Applicants thus contend that the combination of such primers for detecting colorectal cancer status in a subject link the use of a judicial exception into a particular use.
	The Office respectfully disagrees.
As stated previously, the claimed kit recites the judicial exception of a collection of primers.  Because each primer of the primers represents a portion of nucleic acid base sequences which are found in a larger, naturally existing human gene, the collection of such primers are a collection of judicial exceptions which do are not patent eligible.
Much of Applicants’ arguments are directed toward the judicial exception in their context of usage.  However, the presently claimed invention is directed to a product and their intended usages do not distinguish them from the fact that the primers represent a plurality of portions of genes which are found in nature.
While Applicants attempt to distinguish the facts of Ambry from their invention by stating that their primers are for multiplexing, this argument is not found persuasive because the facts of a primer pair and that of Applicants’ collection of primers are not different.
In Ambry, a pair of primers which specifically annealed to a specific portion of a larger gene, for the purpose of generating a specific fragment from that gene was not deemed patent eligible.  Similarly, each of Applicants’ primers, like those of Ambry, are designed to anneal to a specific portion of a larger gene for the purpose of generating a specific fragment from each of the recited genes.  The fact that they are from different genes do not alter the fact that each of the sequences represented by the primers are found in a portion of a naturally occurring gene sequence.
As to the rest of the reagent components recited in the claims, as already discussed above, are not deemed patent eligible for failing to add significantly more than the judicial exceptions of the primers, in the form of reagents which are typically employed in a gene expression analysis.
Therefore, Applicants’ arguments are not deemed persuasive and the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 7, 8, and 10-14 under 35 U.S.C. 103 as being unpatentable over Solmi et al. (International Journal of Oncology, 2004, vol. 25, pages 1049-1056) in view of Yu-peng et al. (Journal of China Medical University, January 2015, vol. 44, no. 1, pages 34-37), Kim et al. (Clinica Chimica Acta, 2013, pages 12-19), and Zou et al. (Journal of Proteomics, 2013, vol. 94, pages 473-485), made in the Office Action mailed on March 2, 2022 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on June 2, 2022 have been carefully considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments”
The Rejection:
	Solmi et al. teach performing RT-PCR of genes recognized as being correlated with colorectal cancer, wherein the artisans amplify LGALS4 gene:
“[s]ixteen unrelated patients with a histologically confirmed diagnosis of colon cancer were studied” (page 1050, 2nd column)

“[n]ine l of total RNA from peripheral blood … or 5g of total RNA from human colon, was reverse transcribed  … primers for amplification were designed … sequences and predicted product size are given in Table II” (page 1051, 1st column)

“produced a list of genes that are differentially expressed, to the point of statistical significance … The genes selected were BMP4, FAM3D … LGALS4” (page 1052, 2nd column)

	With regard to claim 8, the primers employed by Solmi et al. amplify via reverse transcription-PCR (or RT-PCR) from an mRNA of the gene and therefore is considered a real-time PCR reagent that is specific for the targeted mRNA, LGALS4.
	With regard to claims 10 and 14, the constitutively expressed housekeeping gene, B2M is also amplified via use of primers (see Table II, on page 1051 for B2M RT-PCR primers).
	With regard to claims 11 and 13, the artisans perform total RNA extraction method utilizing a lysing reagent (“[t]otal cellular RNA was extracted from peripheral blood … Blood samples are lysed with 1 ml of … PBS … 2 ml of lysis solution …”, page 1051, 1st column, 4th and 5th paragraph).
	With regard to claim 12, total RNA from control, healthy subjects are also analyzed (“peripheral blood samples from 16 subjects (15 healthy and 1 with bowel non neoplastic disease) were used as control”, page 1050, 2nd column, bottom paragraph).
Solmi et al. do not teach the genes TSPAN8, CEACAM6, and COL1A2.
Solmi et al. do not teach a kit comprising the reagents and primers disclosed.
Yu-peng et al. teach that TSPAN8 was implicated with colon cancer and that qRT-PCR showed overexpression in colon cancer cells (“[w]estern blot and qRT-PCR showed that Tspan8 expressions were higher in SW620, which derived from metastasis colon cancer … Tspan8 was expressed in colon cancer cells.” (Abstract).
Kim et al. teach that CEACAM6 expression in human colon tissue was significantly upregulated in human tumor tissues, wherein the artisans perform RT-PCR:
“To identify gens that were dyregulated in colon cancer tissues compared with non-tumor tissues, microarray analysis of 66 tumor samples and 9 normal tissue samples were carried out … 51 of 66 tissue sample (77.2%) showed increased CEACAM6 mRNA levels” (page 14, 2nd column, bottom paragraph to page 15, 1st column, 1st paragraph).

“[t]otal RNA was extracted … from patients with colorectal cancer … real-time RT-PCR analysis, SYBR, primers and cDNAs were mixed and the reaction was performed” (page 13, section 2.4)

Zou et al. teach that COL1A2 is upregulated in colorectal cancer samples:
“expressions of both 1 and 2 chains of collagen I (COL1A1 and COL1A2 respectively), were examined at the protein and mRNA levels … As illustrated in Fig. 4A and B, the expression of both COL1A1 and COL1A2 proteins was increased in tumors compared with corresponding normal colon mucosa … These results were also confirmed at the mRNA level, with particularly high expression in stage II tumor tissues and a statistically significant difference between early and advanced stages” (page 478, 2nd column, bottom paragraph)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Solmi et al. with the teachings of Yu-peng et al., Kim et al., and Zou et al., thereby arriving at the invention as claimed for the following reasons.
Combining gene markers which show correlation for a same phenotype for the purpose of developing a diagnostic method has been well known and well-characterized in the art of molecular diagnostics involving means such as real-time PCR, high-throughput sequencing (NGS), high-density array (Affymetrix®).  
	The court in In re Kerkhoven, also corroborated such a common conclusion:
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

While the differential expression of the markers taught by Solmi et al. did not cover all of the presently claimed gene markers, one of ordinary skill in the art would have been motivated to include other, discovered gene markers known to be correlated with the same phenotype, that is, colorectal cancer, to arrive at the presently claimed kit of primers and reagents.
In addition, all of the artisans employed reverse transcription-PCR in amplifying the marker genes in their expression level studies, further evidencing the knowledge and public availability of the gene sequences from which to derive their primers.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success at employing the same publicly available databases of the recited genes, so as to arrive primers which can amplify the marker genes.
Lastly, packaging the reagents into a kit would have been obvious for one of ordinary skill in the art in view of a commercial interest in providing an assay that has been tested included with all necessary reagents pre-weighed/packaged reagents with instructions.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Response to Arguments:
	Applicants argue that while Solmi discloses one of the instantly claimed genes (LGALS4) for the analysis of colorectal cancer, the artisans do not disclose the rest of the presently claimed genes and the additional teachings (Yu-peng, Kim, and Zou) each of which teach the remainder of the genes while excluding other genes from each other, coupled with the “absence” an explicit from the references of record pointing to the particularly claimed genes to the, “exclusion of dozens, if not hundreds of genes that have been shown to be implicated in colorectal cancer” lacks proper rationale to arrive at the claimed invention which employs the four genes (page 6, Response).
	Preliminarily, the Office notes that the claimed kit employs the transitional phrase, “comprising” which allows inclusion of additional elements.  Therefore, Applicants’ argument that the method is strictly limited to the use of only the four genes recited in the claims is simply wrong.
	However, even if one were to limit the kit to the primers of only the recited genes, the argument is not found persuasive because each of the genes has been implicated with colorectal cancer and demonstrated in the teachings of the prior art as discussed above.  Therefore, a reasonable expectation of success would have been present to the ordinarily skilled artisan that a combination of the markers which were already disclosed in the art to be implicated with colorectal cancer would have yielded the outcome the same diagnosis together as a combination.
	MPEP 2144.06 states that combining each element which are directed for the same purpose flows logically:
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art.”  - In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
	
Lastly, Applicants’ argument that the references should point to each other’s teachings for a motivation to be present for their combination is simply flawed.
In fact, in In re Oetiker, 977, F.2d 1443, 1448 (Fed. Cir. 1992), the court stated the below:
“[T]here must be some teaching, reason, suggestion, or motivation found “in the prior art” or “in the prior art references” to make a combination to render an invention obvious within the meaning of 35 U.S.C. 103 (1998).  Similar language appear in a number of opinions and if taken literally would mean that an invention cannot be held to have been obvious unless something specific in a prior art reference would lead an inventor to combine the teachings therein with another piece of prior art.  This restrictive understanding of the concept of obviousness is clearly wrong….  While there must be some teaching, reason, suggestion, or motivation to combine existing elements to produce the claimed device, it is not necessary that the cited references or prior art specifically suggest making the combination….  In sum, it is off the mark for litigants to argue, as many do, that an invention cannot be held to have been obvious unless a suggestion to 
combine the prior art teachings is found in a specific reference.”

It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Therefore, Applicants’ arguments are not found persuasive and the rejection is maintained.

The rejection of claims 9 and 15 under 35 U.S.C. 103 as being unpatentable over Solmi et al. (International Journal of Oncology, 2004, vol. 25, pages 1049-1056) in view of Yu-peng et al. (Journal of China Medical University, January 2015, vol. 44, no. 1, pages 34-37), Kim et al. (Clinica Chimica Acta, 2013, pages 12-19), and Zou et al. (Journal of Proteomics, 2013, vol. 94, pages 473-485) as applied to claims 7, 8, and 10-14 above, and further in view of Randazzo et al. (WO 2005/000087 A2), Jeong et al. ( KR 2013024325, published March 2013, English-translation enclosed), Jiang et al. (WO 02/074156 A2, published September 2002), Macina, R.A. (WO 2007/112330 A2, published October 2007), and Robins et al. (WO 2015/160439 A2, published October 2015, priority April 2014), made in the Office Action mailed on March 2, 2022 is maintained for the reasons of record.
Applicants do not present any arguments in the Amendment received on June 2, 2022, but rely solely on their arguments presented for the rejection over Solmi in view of Yu-peng, Kim and Zou, which have already been responded to above.
Because no additional arguments are presented for the instant rejection, the rejection is maintained for the reasons already of record.
The Rejection:
The teachings of Solmi et al., Yu-peng et al., Kim et al. and Zou et al. have already been discussed above.
Solmi et al., Yu-peng et al., Kim et al. and Zou et al. while teaching that the disclosed genes were implicated with colorectal cancer and the use of primers for performing RT-PCR, the artisans do not explicitly teach all possible primers which could be utilized for such a purpose.  Consequently, the artisans do not teach instantly claimed SEQ ID NOs: 1-10.
Randazzo et al. teach that TSPAN8 gene was known and available and contains the entirety of instantly claimed SEQ ID NO: 1:
Query Match             100.0%;  Score 21;  DB 16;  Length 108;
Best Local Similarity   100.0%;  
Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

SEQ ID NO: 1                        1 GCTGCATGCTTCTGTTGTTTT 21
                                      |||||||||||||||||||||
Randazzo (SEQ ID NO: 1809)         58 GCTGCATGCTTCTGTTGTTTT 78	

Jeong et al. teach an RT-PCR primer directed to COL1A2 gene that is a 21-mer and contains the entirety of instantly claimed SEQ ID NO: 3:
Query Match             100.0%;  Score 20;  DB 46;  Length 21;
Best Local Similarity   100.0%;  
Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

SEQ ID NO: 3                               1 GTGGTTACTACTGGATTGAC 20
                                             ||||||||||||||||||||
Kim et al. (“Prcollagen 1#945#2”)          1 GTGGTTACTACTGGATTGAC 20

Jiang et al. teach a cDNA encoding a protein associated with colon cancer, wherein the disclosed cDNA sequence contains the entirety of Applicants’ SEQ ID NO: 5:
Query Match             100.0%;  Score 20;  DB 6;  Length 362;
Best Local Similarity   100.0%;  
Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

SEQ ID NO: 5                            1 TTACCCTGGTCCCGGACATT 20
                                          ||||||||||||||||||||
Jiang et al. (SEQ ID NO: 2277)        238 TTACCCTGGTCCCGGACATT 219	

Mancina teaches a nucleic acid sequence associated with colon cancer, wherein the disclosed sequence contains the entirety of Applicants’ SEQ ID NO: 7:
Query Match             100.0%;  Score 21;  DB 29;  Length 86;
Best Local Similarity   100.0%;  
Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

SEQ ID NO: 7                      1 CACAGTCTCTGGAAGTGCTCC 21
                                    |||||||||||||||||||||
Mancina (SEQ ID NO: 133)         57 CACAGTCTCTGGAAGTGCTCC 77

Finally, Robins et al. teach a nucleic acid sequence commonly used a control (B2M) wherein the disclosed sequence contains the entirety of Applicants’ SEQ ID NO: 9:
Query Match             100.0%;  Score 21;  DB 52;  Length 110;
Best Local Similarity   100.0%;  
Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

SEQ ID NO: 9                             1 TGCCTGCCGTGTGAACCATGT 21
                                           |||||||||||||||||||||
Robins et al. (SEQ ID NO: 3242)         10 TGCCTGCCGTGTGAACCATGT 30

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Solmi et al., Yu-peng et al., Kim et al. and Zou et al. with the publicly known sequences of their gene sequences as evidenced by Randazzo et al., Jeong et al., Jiang et al., Mancina, and Robins, thereby arriving at the claimed primer sequences for the following reasons.
	For the sake of brevity, the Office has provided the sequence matches for forward primers of each of the genes, that is, SEQ ID NO: 1 for TSPAN8; SEQ ID NO: 3 for LGASL4; SEQ ID NO: 5 for CEACAM6; SEQ ID NO: 7 for COL1A2, and SEQ ID NO: 9 for B2M, as the alignment demonstrates the knowledge of the gene containing the forward primer which would implicitly evidence a complementary strand sequence containing the annealing region of the respective reverse primers.
	In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
As discussed above, one of ordinary skill in the art would have been motivated to combine the teachings of Solmi et al., Yu-peng et al., Kim et al., and Zou et al. to target the respectively taught genes implicated with colorectal cancer.  While these artisans did not use the primers of the instantly claimed primers of their SEQ ID Numbers, given that the entire gene sequence containing the claimed primers were known, arriving at a set of primers for amplifying the same gene utilizing a commercially available primer/probe software to design and arrive at empirically optimized primer set for each of the genes would have been well within the prior art.
In fact, Jeong et al. specifically evidence that such can be done as their forward primer designed for COL1A2 gene was identical to that of Applicants’ own forward primer of SEQ DI NO: 3.
Therefore, one of ordinary skill in the art would have had a reasonable expectation of success at arriving at the claimed set of primer sequences for the purpose of amplifying the gene markers correlated with colorectal cancer, rendering the invention as claimed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        August 16, 2022
/YJK/